UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
DAVANTE DAVIS,

                         Plaintiff,
                                             ORDER
             -against-                       18-CV-5440(JS)(AYS)

NASSAU COUNTY SHERIFF
DEPARTMENT,

                    Defendant.
----------------------------------X
APPEARANCES
For Plaintiff:      Davante Davis, pro se
                    18003374
                    Nassau County Correctional Center
                    100 Carman Avenue
                    East Meadow, NY 11554

For Defendants:          No appearances.

SEYBERT, District Judge:

             On September 26, 2018, incarcerated pro se plaintiff

Davante Davis (“Plaintiff”) filed a Complaint in this Court.

However, Plaintiff did not remit the filing fee nor did he file

application to proceed in forma pauperis.         Accordingly, by Notice

of Deficiency dated September 27, 2018 (the “Notice”), Plaintiff

was instructed that, in order for his case to proceed he must,

within fourteen (14) days, either remit the filing fee or file the

enclosed application to proceed in forma pauperis and Prisoner

Litigation    Authorization    form   (“PLRA”).    (See   Notice,   Docket

Entry 2.)     The Notice was sent to Plaintiff at the Nassau County
Correctional Center and his residence address which is included in

the Complaint, 23 Bank Street, Valley Stream, New York.

           To date, the Notice has not been returned to the Court

and Plaintiff has not complied nor has he otherwise communicated

with the Court.     Accordingly, it appears that Plaintiff is no

longer interested in pursuing this case and it is thus DISMISSED

WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure

41(b).   The Clerk of the Court is directed to CLOSE this case and

to mail a copy of this Order to the pro se Plaintiff at both of

his addresses.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).


                                     SO ORDERED.


                                     /s/ JOANNA SEYBERT______
                                     JOANNA SEYBERT, U.S.D.J.

Dated:     December   14 , 2018
           Central Islip, New York
